ALMON, Judge.
Wilkins was convicted in the Recorders-Court of the City of Mobile for violation of § 41-9 of the Mobile City Code. He appealed to the Mobile County Circuit Court, was tried without a jury, and adjudged guilty. From the judgment of the Circuit Court he brings this appeal.
The complaint reads as follows:
“Comes the City of Mobile, Alabama, a Municipal Corporation, and complains, that W. C. Wilkins within twelve months'before the bringing of this prosecution,, and within the City of Mobile, Alabama, *320or the police jurisdiction thereof, did fight, quarrel, use riotous, indecent or blasphemous language or engage in disorderly conduct, contrary to and in violation of Ordinance Number 41-9 of the Code of the City of Mobile, Alabama, of 1965, as last amended, for the violation of which the Defendant is subject to the General Penalty provisions of Section 1— 4 of the said Code.”
Wilkins challenged the complaint by adequate demurrer.
We conclude the demurrer should have been sustained because the complaint failed to allege the quo modo of the alleged disorderly conduct. Mitchell v. State, 41 Ala. App. 254, 130 So.2d 198, cert. denied, 272 Ala. 707, 130 So.2d 205; Du Bose v. City of Montgomery, 41 Ala.App. 233, 127 So. 845; Donahey v. City of Montgomery, 43 Ala.App. 20, 178 So.2d 832, cert. denied, 278 Ala. 708, 178 So.2d 837.
Therefore the judgment appealed from Is due to be and the same is hereby reversed and the cause remanded.
Reversed and remanded.